UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES FOR THE MASON
TENDERS DISTRICT COUNCIL
WELFARE FUND, PENSION
FUND, ANNUITY FUND, AND
TRAINING PROGRAM FUND,
JOHN J. VIRGA, in his fiduciary
capacity as Director, and ROBERT
BONANZA, as Business Manager of                                ORDER
the Mason Tenders District Council of
Greater New York,                                          19 Civ. 976 (ER)
                              Petitioners,

                – against –

IDEAL INTERIORS, INC.,

                              Respondent.


RAMOS, D.J.:

         be parties are ORDERED to ﬁle a status report by May 1, 2020. Failure to

comply with this Order may result in sanctions including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
